Citation Nr: 1605677	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  10-33 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for degenerative bones in the left shoulder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to July 1967, including combat service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In March 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).


FINDING OF FACT

The competent evidence of record fails to show that the Veteran currently suffers from a chronic left shoulder condition.


CONCLUSION OF LAW

The criteria for service connection for degenerative bones of the left shoulder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper notice from VA must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, adequate notice was provided in a standard October 2009 letter.

Pursuant to the duty to assist, VA provided an examination in April 2014.  38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4)(i).  Also pursuant to this duty, VA associated with the Veteran's claims file his relevant and available non-VA treatment records, VA treatment records, and service treatment records (STRs), which appear complete.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(3).

This matter was previously before the Board and remanded for further development in February 2014 and November 2014.  In the February 2014 remand, the Board requested that the AOJ provide an examination and make reasonable efforts to obtain records of the Veteran's treatment by non-VA physician Dr. K. Phelps in 2001.  An examination was provided in April 2014 and the Veteran authorized VA to obtain records of his treatment by Dr. Phelps in 2004, but VA was not in receipt of the necessary authorization to obtain records of treatment provided in 2001.  Thus, because a remand by the Board confers on the Veteran the right to substantial compliance with a remand, the Board remanded the claim again in November 2014 in order to afford the Veteran the opportunity to provide or authorize VA to obtain records of his treatment by Dr. Phelps in 2001.  Stegall v. West, 11 Vet. App. 268 (1998).  In accordance with the November 2014 remand directives, VA sent a letter to the Veteran in January 2015 in which it requested that the Veteran authorize VA to obtain the identified records.  To date, these records have not been submitted and the Veteran has not authorized VA to obtain them.

It is well-established that VA's duty to assist a claimant is not a "one-way street."  A claimant seeking help cannot passively wait for it in those circumstances where he or she may or should have information that is essential in obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Review of the record shows that the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by reporting for VA examinations, responding to notices, and submitting evidence and argument.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  The Board finds therefore that the AOJ has substantially, if not fully, complied with the Board's November 2014 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall, 11 Vet. App. at 268.

As previously acknowledged, the Veteran was afforded a hearing before the undersigned VLJ, during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the hearing, the VLJ enumerated the issues on appeal and solicited information regarding the elements of the claim that were lacking to substantiate the Veteran's claim for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the present claim based on the current record.

The Board finds that no further notice or assistance to the appellant is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Appellate review may proceed without prejudice.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Merits of the Claim for Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2014).  Notably, in the case of a combat veteran, not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

In making all determinations, the Board must fully consider the lay assertions of record.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Additionally, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The Veteran reported that he injured his shoulders when he fell from a personnel carrier during combat service after suffering burns in June 1967.  The Board notes here that his service treatment records (STRs) indicate that he indeed suffered burns in June 1967.  Accordingly, the Board finds that the Veteran's report is credible and also finds that his injury is consistent with the circumstances, conditions, and hardships of his combat service.  38 U.S.C.A. § 1154(b).  As such, VA must presume the occurrence of the in-service injury.

An April 2014 VA examination report documents diagnoses of neck, lumbar spine, and right shoulder disabilities.  Notably, however, the examination report and the other competent evidence of record do not show that the Veteran currently has a left shoulder condition.  In April 2014, the Veteran demonstrated full range of motion without pain in the left shoulder, and X-ray imaging did not show arthritis in that joint.

The Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  There must be underlying diagnosable pathology causing the pain.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Thus, where the Veteran's pain cannot be accounted for by a chronic condition, service connection cannot be granted because there is no current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability).

Overall, the Board acknowledges that the Veteran is competent, as a lay person, to describe his symptoms, such as pain and other observable manifestations of his claimed left shoulder condition.  See Layno, 6 Vet. App. at 469-70.  The Board also finds, however, that competent medical evidence is required to determine whether his complaints are due to a chronic disability, as opposed to acute and temporary disease or injury, and if so, the etiology thereof.  Thus, although the Veteran has contended that he experiences pain related to a left shoulder condition that may be attributed to his active service, the Board finds that he is not competent to diagnose or provide an opinion regarding such a complex medical issue because such a question is not answerable by personal observation alone or by the application of knowledge within the realm of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 at n.4 (Fed. Cir. 2007).

In light of the foregoing, the Board finds that service connection for a left shoulder condition is not warranted.  There is no doubt to be resolved as to this matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for degenerative bones in the left shoulder is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


